Citation Nr: 1124064	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cholecystectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980 and from January 1982 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board), on appeal of a February 2006 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that the Veteran has not submitted a Substantive Appeal (VA form 9) in regard to the issue on appeal.  Generally, to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case.  38 C.F.R. § 20.202 (2010).  However, the RO has certified the claim as being on appeal and issued December 2009 and March 2010 supplemental statements of the case.  Inasmuch as the RO has taken actions to indicate to the Veteran that the issue is on appeal and took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

As an initial matter, the Board observes that the Veteran has not been provided with notice, in specific regard to his claim for service connection for cholecystectomy, as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, the RO must send a letter to the Veteran inviting him to submit any evidence not yet associated with the claims file and stating the five elements of a claim for service connection, particularly disability ratings and effective dates, in compliance with Dingess.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The Board notes that the Veteran submitted copies of VA treatment records from the year 2003 showing evaluation for right upper quadrant pain and diagnosis of gallbladder polyp.  As the claims file does not contain other 2003 VA treatment records and the Veteran's submission indicates such records may be outstanding and relevant to his claim, the RO/AMC must obtain complete VA treatment notes while this case is in remand status.  The claims file also reveals that the Veteran has received private medical treatment for gastrointestinal issues from a Dr. Ciarolla.  As these records may be pertinent to the current appeal, the RO/AMC must provide the Veteran with an authorization form allowing VA to obtain these records on his behalf.  

The Veteran has stated, and the claims file reflects, that a portion of his service treatment records are not associated with the record.  Specifically, no records from 1982 to 1986 or 1991 to 1995 appear in the claims file.  In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the claims file and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels.   There is no indication that the RO made such attempts to obtain the records, made a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of his records and advised him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992).  While this case is in remand status, the RO/AMC must make additional inquiries to determine whether or not the Veteran's entire service treatment record has been associated with the claims file.

Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim.  As the claims file reflects that the Veteran experienced gastrointestinal symptoms during service, a November 2004 VA treatment record states that his gallbladder showed evidence of chronic (italics added for emphasis) inflammation, and he has submitted medical research suggesting the possibility of an etiological link between gallbladder disease and Persian Gulf service, the Board finds that a VA examination is warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  Specifically, ensure that complete VA treatment notes are associated with the claims file.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, any records from a Dr. Ciarolla.  The RO/AMC must then obtain these private records, as well as any records of VA treatment (noting that the only 2003 treatment records within the claims file were submitted by the Veteran) and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

3.  Attempt to locate complete service personnel and treatment records for the Veteran's terms of active duty service.  In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO must submit inquiry to the National Personnel Records Center and the National Archives if unable to locate the records through other channels.  If no additional records can be located, the RO must make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his records and advise him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").

4.  Schedule the Veteran for a VA examination at an appropriate location to determine whether his cholecystectomy is related to his active duty service, to include a service-connected disability.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to whether his cholecystectomy was likely the direct result of service or a service-connected disability such as irritable bowel syndrome.

c. The examiner must independently review the record for pertinent evidence, but attention is called to the following:

i. July and December 1979 service treatment records showing abdominal pain and lower back pain;

ii. August and September 1987 service treatment records showing reflux and symptoms of food intolerance;

iii. A November 2004 VA treatment record stating that the Veteran's gallbladder showed signs of chronic inflammation; and

iv. The medical research submitted by the Veteran in February 2007 about Gulf War service and gallbladder disease.

d. The examiner must address the Veteran's contentions that his gallbladder symptoms occurred during service, and/or resulted from exposure to chemicals during service, and/or are the result of his service-connected irritable bowel syndrome.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

5.  Readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


